 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGood Hope Refineries, Inc. and Oil, Chemical andAtomic Workers International Union, Local 4-447.Case 15-CA-7069September 26, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn May 11, 1979, Administrative Law Judge J.Pargen Robertson issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order,' as modified herein.4I We agree with the Administrative 1Law Judge that the absence counsel-ing interview of employee Gary Sullivan was an investigatory one with disci-plinary overtones and thus one requiring that Sullivan be afforded represen-tation as set forth in N.L.R.B. v. J. Weingarten, Inc., 420 U.S. 251 (1975).Accordingly, we find it unnecessary to rely on the Board's decision in Certi-fled Grocers of California, Ltd.. 227 NLRB 1211 (1977), as the AdministrativeLaw Judge did in fn. 4 of his Decision, as that case dealt with a situationconcerned solely with disciplining an employee,2 We find that the warning issued to Sullivan for refusing to answer ques-tions without a union representative being present violated Sec. 8(a( 1 ) of theAct. N.LR.B. v. Weingarten, Inc., supra, and International Ladies' GarmentWorkers' Union, Upper South Department, A FL -CIO v. Quality Manufactur-ing Co., 420 U.S. 276 (1975). In so doing, however, we find it unnecessary todetermine whether the warning issued to Sullivan violated Sec. (aX3) of theAct, as found by the Administrative Law Judge, inasmuch as said additionalfinding would not affect our remedial order. Accordingly, the AdministrativeLaw Judge's Conclusion of Law 5 is hereby modified by substituting theword "8(aX I)" for the word "8(a(3)" and par. 2(b) of his recommendedOrder shall also be modified to conform to this finding. While the Adminis-trative Law Judge found that Respondent's unilateral change in its absencecounseling system violated Sec. 8(aX5) of the Act, he failed to find that suchconduct also violated Sec. 8(aX 1 of the Act. Thus, his Conclusion of Law 6is also hereby modified by including the words "and 8(a( I )" after the words"Section 8(a))5)." We also shall modify par. 2(c) of his recommended Orderto conform to the scope of the refusal to bargain violation found; namely,making unlawful unilateral changes in the terms and conditions of employ-ment of the unit employees.We agree with the Administrative Law Judge that Respondent's refusalto allow employees representation under its new absence counseling systemconstituted a violation of Sec. 8(aX I) of the Act under the Supreme Court'sWeingarten decision, supra, and also a violation of Sec. 8(aX5) and () of theAct as a unilateral change in the parties' collective-bargaining agreement.However, we find that the change in Respondent's absence counseling sys-tem requiring that employees report to the personnel office rather than totheir immediate supervisor, as had been the practice previously, was, underthe circumstances herein, a valid exercise of a management right. Thus, wefind only the failure to permit representation during such counseling sessionsto be unlawful. Accordingly, we shall modify the Administrative LawJudge's recommended Order by deleting therefrom that portion of the Orderrequirng Respondent to rescind its new policy on absence counselingORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, GoodHope Refineries, Inc., Good Hope, Louisiana, its offi-cers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Interfering with, restraining, or coercing its em-ployees in the exercise of the rights guaranteed themby Section 7 of the Act, by requiring its employees toaccount for their efforts to represent other employeesin accordance with the terms of the collective-bar-gaining contract and by threatening to discipline itsemployees for their efforts to represent other employ-ees in accordance with the terms of the collective-bargaining contract.(b) Discouraging activities protected by the Act,by disciplining its employees for refusing to fully par-ticipate in supervisory interviews when the employeerequests and is entitled to union representation.(c) Requiring any employee to take part in any ab-sence counseling session without union representationif such representation has been requested by the em-ployee.(d) Unilaterally instituting and thereafter enforc-ing changes in policy regarding union representationduring absence counseling sessions involving employ-ees represented by Oil, Chemical and Atomic Work-ers International Union, Local 4-447, in the appro-priate unit.(e) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights to organize, to form, join, or assist labororganizations, to bargain collectively through repre-sentatives of their own choosing, to engage in con-certed activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrainfrom any and all such activities.2. Take the following affirmative action which theBoard finds with effectuate the policies of the Act:(a) Revoke and remove from its records all disci-plinary warnings, notices, memorandums, and anyother written notations issued to employee Gary Sul-livan. or any other employee represented by theaforesaid Union, since September 6, 1978, resultingadopted on August 29. 1978, and put into effect September 6, 1978, or re-quiring Respondent to bargain upon request about that new policy,I The Administrative Law Judge recommended that the Board issue abroad cease-and-desist order in this case. However, as we do not find Re-spondent's conduct herein to be so egregious as to warrant the issuance ofsuch a broad order, we shall order Respondent to cease-and-desist from "inany like or related manner" interfering with, restraining, or coercing employ-ees in the exercise of the ghts guaranteed them by Section 7 of the Act. SeeHickmour Foods. Inc., 242 NLRB 1357 11979).Respondent's request for oral argument is hereby denied inasmuch as therecord, the exceptions, and the briefs submitted adequatel) present the issuesand the positions of the parties.245 NLRB No. 39380 GOOD HOPE REFINERIESfrom application of its August 29. 1978. absencecounseling sessions through which it refused to allowunion representation during those absence counselingsessions after the employee requested union represen-tation.(b) Upon request by the aforementioned labor or-ganization, bargain with it as the exclusive represent-ative of all the employees in the unit described below,concerning any changes Respondent desires to makein the wages, hours, and terms and conditions of em-ployment of the employees in said unit, including anychanges in policy regarding absence counseling ses-sions. The unit is:All production, maintenance, and constructionemployees, including laboratory employees, em-ployed by Respondent at its refinery in GoodHope, Louisiana; excluding office clerical em-ployees, the chief chemist, shift foreman, guardsand supervisors as defined in the Act.(c) Post at its Good Hope, Louisiana, refinery cop-ies of the attached notice marked "Appendix."5Cop-ies of said notice, on forms provided by the Regionaldirector for Region 15, after being duly signed by Re-spondent's authorized representatives, shall be postedby Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posting Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unilaterally institute and there-after enforce changes in policy regarding unionrepresentation during absence counseling ses-sions involving employees represented by Oil,Chemical and Atomic Workers InternationalUnion, Local 4-447, in the appropriate unit.WE WILL NOT require any employee to takepart in any absence counseling session withoutunion representation if such representation hasbeen requested by the employee.WE WILL NOT discipline or threaten to disci-pline any employee for seeking union representa-tion during an absence interview or for otherwiseattempting to enforce the provisions of our col-lective-bargaining agreement with the Oil,Chemical and Atomic Workers InternationalUnion, Local 4-447, regarding that employee's,or any other employee's, right to request and re-ceive union representation at any stage of disci-plinary procedures.WE WILL NOT discipline or threaten to disci-pline any employee for attempting to serve as therepresentative of another employee at any inter-view or meeting where the latter employee hasreasonable grounds to believe that the matters tobe discussed may result in his being the subjectof disciplinary action.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act,as amended.WE WILL remove all disciplinary warnings, no-tices, memorandums, and any other written no-tations in our files issued to Gary Sullivan, orany other employee represented by the Union,since September 6, 1978, resulting from applica-tion of our August 29, 1978, absence counselingsystem through which union representation wasrefused the respective employee following his re-quest for such representation.WE WILL, at the request of Oil, Chemical andAtomic Workers International Union, Local 4-447, bargain with it, as the exclusive representa-tive of all employees in the unit decribed below,concerning any changes we desire to make in thewages, hours, and terms and conditions of em-ployment of the employees in said unit, includingany changes in policy regarding absence counsel-ing sessions. The unit is:All production, maintenance, and constructionemployees, including laboratory employees,employed by us at our refinery in Good Hope,Louisiana; excluding office clerical employees,the chief chemist, shift foreman, guards andsupervisors as defined in the Act.GOOD HOPE REFINERIES, INC.DECISIONSTATEMENT OF THE CASEJ. PARGEN ROBERTSON. Administrative Law Judge: Thiscase was heard on February 20, 1979. in New Orleans, Lou-381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDisiana, pursuant to a charge filed on October 5, 1978, andamended on October 30, 1978, and a complaint which is-sued on November 3, 1978, and was amended on January18, 1979, and again on February 20, 1979.The complaint alleges that Respondent violated Sections8(a)(1), (3), and (5) of the Act by unilaterally changing aprovision of the collective-bargaining contract, denying anemployee union representation in an interview with super-vision which the employee reasonably believed might haveresulted in disciplinary action, threatening to discipline anemployee for not answering questions in an interview unlessunion representation was provided, and threatening to dis-cipline an employee for attempting to serve as union repre-sentative for an employee being interviewed.Upon the entire record and from my observations of thewitnesses, and after due consideration of the briefs filed bythe General Counsel and the Respondent, I hereby makethe following:FINDINGS AND CONCLUSIONSI. COMMERCERespondent, Good Hope Refineries, Inc., admitted and Ifind that it is an employer engaged in commerce within themeaning of the Act.II. LABOR ORGANIZATIONOil, Chemical and Atomic Workers International Union,Local 4-447 is a labor organization as defined in the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESOn August 29, 1978, Respondent mailed to all employeesin the collective-bargaining unit two documents signed byits manager of personnel. The first advised employees thateffective September 6, 1978, all employees were to report tothe personnel department upon their return from unexcusedfull or partial absences. The second document advised em-ployees that all Respondent's employees are required tomaintain satisfactory attendance, listed several types of ab-sences which are specifically "excused" under the contract,and stated that employees tardy or absent will be subject todisciplinary action including warnings, suspension, and ter-mination. On that same day Respondent advised the Unionthat it was mailing the two documents to the employees.Subsequently, by letter dated September 7, 1978, theUnion protested that the August 29 documents constitutedunilateral changes.Prior to September 6, 1978, counseling of employees re-garding absences was performed by the immediate supervi-sor of the respective employee, usually on the job. On thoseoccasions when employees were counseled in an office theywere permitted to have union representation on request.On September 8, 1978, employee Gary Sullivan returnedto work after missing the 3 preceding days. Prior to missingwork, Sullivan asked and received permission from his su-pervisor to miss the first of those 3 days, September 5, forthe purpose of taking his daughter to the hospital for anoperation. Sullivan did not obtain prior permission to misswork on September 6 and 7. Those absences were necessi-tated by the death and funeral of Sullivan's aunt. Afterbeginning work on the 8th, Sullivan was told by his supervi-sor that he had to see Mr. Jerry Deutsch (manager of per-sonnel), since he had missed work. Sullivan asked UnionSteward Gail Simmons to accompany him to Deutsch's of-fice. Simmons checked with his supervisor and was grantedpermission to accompany Sullivan. Sullivan and Simmonsthen went over to Deutsch's office, located in a buildingapproximately 300 yards from the building where theywork. However, Deutsch had been called away from hisoffice, and, after waiting for about an hour, Sullivan andSimmons were called back to their own area.Later that morning Sullivan was directed by his supervi-sor to see Deutsch at I I o'clock. The supervisor told Sulli-van that Deutsch had said he would not need union repre-sentation. Shortly thereafter, Sullivan saw Gail Simmonsand told Simmons that he was to see Deutsch but thatDeutsch had said he didn't need union representation. Sim-mons called Deutsch and advised Deutsch that Sullivanhad requested union representation and that Sullivan wasentitled to representation under the contract. Deutsch re-plied that Sullivan did not need representation. Then heasked Simmons what he was doing in Deutsch's office ear-lier that morning. Simmons replied that he had been thereat Sullivan's request, to represent Sullivan. Deutsch statedthat he wanted to see Sullivan at 11:00 and Sullivan didn'tneed representation, but he wanted to see Simmons at11:15, and "you do need union representation, but I'll pro-vide it for you." Simmons told Sullivan to meet Deutsch atI 11:00 but not to answer questions about his absences.When Sullivan went into Deutsch's office at 11:00,Deutsch told him he was there so that Deutsch could findout why he had been off 3 days. According to Sullivan,Deutsch then said, "[W]ell, you're not here for a reprimand,I just want to know why you were off those 3 days." Sulli-van requested union representation. Deutsch replied, "[I]fyou get union representation over here, it could lead to aletter or discipline." Sullivan then refused to answerDeutsch's question about the 3-days absence. Deutschasked Sullivan to step out of the office for a moment. GailSimmons and another union steward, Travis Edwards, werewaiting outside Deutsch's office and were called in as Sulli-van walked out. Shortly thereafter, Sullivan was called backin, and, with Simmons and Edwards present, he explainedhis absences to Deutsch. Deutsch told Sullivan that if Clev-enger (Sullivan's supervisor) had excused him on Tuesday(September 5), there was nothing he (Deutsch) could doabout that, but that he would not excuse the time off for hisaunt's funeral. Deutsch told Sullivan that he had notneeded union representation that morning but that his (Sul-livan's) refusal to talk constituted insubordination and aletter would be entered into his file.A warning, dated September 11, 1978, was placed in Sul-livan's file, stating:Current Company Attendance Policy requires thatemployees report to Personnel upon their return fromunexcused absence. Upon your return from unexcusedabsence you were instructed to report to me. In ourmeeting you refused to answer any questions concern-ing your absence unless supplied with Union Repre-382 GOOD HOPE REFINERIESsentation. You were informed that Union representa-tion was not necessary since this was not a disciplinaryaction. Still you refused to cooperate.Your refusal to cooperate in the administration ofCompany policy represents a disregard for that policyand cannot be tolerated.You are hereby warned that further refusal to coop-erate with the management of this company will resultin further disciplinary action which may include sus-pension or termination.IV. CONCLUSIONA. The Weingarten issueIn N.L.R.B. v. J. Weingarten, Inc.,' the Supreme Courtupheld the Board's construction that Section 7 of the Actcreates a statutory right in an employee to refuse to submitwithout union representation to an interview which he rea-sonably fears may result in his discipline. The Court ap-proved the Board's holding that "reasonable ground" forfearing disciplinary action will be measured "by objectivestandards under all the circumstances of the case," andstated that it would reject any rule that requires a probe ofan employee's subjective motivations as involving an end-less and unreliable inquiry.The Board has had several opportunities to apply theWeingarten test.' In Amoco Chemicals Corporation, 237NLRB 394 (1978), the Board adopted an administrativelaw judge's finding that an employer did not violate Section8(a)(1) in connection with interviews involving counselingfor excessive absences to which two employees were re-quired to attend without union representation. The judgehad found that neither employee had reasonable groundsfor believing that the interview would result in disciplinaryaction, because prior to the interviews the employees wereinformed that the counseling sessions were not a disciplin-ary meeting and the results of the meeting would not berecorded in their personnel file. The record in that case alsorevealed that such oral discussions with an employee werenot a condition precedent to the imposition of discipline.In General Electric Company, 240 NLRB 479 (1979). theBoard found no violation where the employee was in-formed, in response to a statement by the employee, that hewould not be disciplined in any manner but that at most hewould get a contact slip. The Board found that the evidenceclearly indicated that a contact slip was not a form of disci-pline in that plant and that fact was known to the employ-ees. Also, when the employee started to walk away from theinterview to seek his union steward, the interviewing super-visor said he would locate and bring back the steward if theemployee would return to work. The employee persisted inwalking away from his work. His subsequent warning no-tice and suspension for insubordination were found not toviolate the Act.' 420 U.S. 251 (1975).2 E.g., Certified Grocers of California, Lid., 227 NLRB 1211 (1977); South-western Bell Telephone Company, 227 NLRB 1223 (1977): Climax Mo'bde-num Company, a Division of Amax, Inc., 227 NLRB 1189 (1977); Alfred M.Lewis, Ic.. 229 NLRB 757 (1977); and General Electric Company. 240NLRB 479 (1979).In the instant case, I must determine by applying objec-tive standards, whether Sullivan reasonably feared his inter-view with Deutsch could result in his discipline. The evi-dence reveals that when Sullivan returned to Deutsch'soffice at I 1:00, he was told, "[W]ell, you're not here for areprimand, I just want to know why you" were off those 3days.'The collective-bargaining agreement between Respon-dent and the Union also addresses the issue before me:An employee may request union representation atany stage of the disciplinary procedure directed towardthe said employee, including the investigatory stage.and such representation shall not be denied by theCompany. The Union agrees that it will furnish suchrepresentation to the employee.The record is uncontested that several of the Weingartenelements are present here. Sullivan was called in for aninterview with the manager of personnel and he did requestunion representation. Sullivan was not given the option ofhaving the interview without union representation or hav-ing no interview. The issue here is simply one of whetherSullivan reasonably feared his interview could result in dis-cipline.In support of his position, General Counsel contends Sul-livan's interview was an investigatory interview whichcould have resulted in discipline to Sullivan. The recordsupports General Counsel's argument.Absences are categorized by Respondent as excused orunexcused. Deutsch admitted that he is authorized to deter-mine whether an absence is excused or unexcused and thatat least one of the purposes of his inquiry at the absenceinterviews is to decide whether to excuse or not excuse anabsence. The record reflects that employees have a reason-able basis for believing that that determination could resultin their discipline. For example, the contract provides thatthree consecutive unexcused absences may result in an em-ployee's losing his seniority. Additionally, Deutsch's Au-gust 29 letter to employees indicated that absences not ap-I credit Sullivan's version of his interview with Deutsch. Sullivan im-pressed me as a straightforward and candid witness who appeared to testifywithout regard to whether his answer would help or hurt his position. How-ever, I did not find Deutsch a candid witness. My observation of Deutsch'sdemeanor and testimony convinced me his testimony was not reliable. Inmany instances Deutsch evaded questions by General Counsel. For examplehe was asked on several occasions if his absence interviews with employeeswere not conducted, at least in part, to determine why the employee wasabsent. At various times Deutsch indicated that was a purpose but not thesole purpose. At another point Deutsch indicated that was not a purpose ofthe interviews. Nevertheless, a review of the record demonstrates thatDeutsch never succeeded in stating any purpose for the interviews other thanto find out why the employee missed work. He did, in response to Respon-dent's questions, supply several reasons why it was important for him toknow why the particular employee was absent, but the fact remained thatthe only reason he gave for the interview was to learn why the employeemissed work. Additionally, several documents received in evidence whichoriginated from Deutsch demonstrate that the purpose for the absence inter-views was to determirne why the absence occurred. Also, it appeared thatDeutsch altered his testimony on occasion in an effort to satisfy apparentdefects in Respondent's defense. Deutsch testified that he asked why anemployee was absent often for the purpose of doing sonething to benefit theemployee but that whenever an employee indicated he didn't want to talkabout the reason for his absence, he (Deutsch) would immediately drop thesubject. In the instant mailer, Deutsch did not drop the subject when Sulli-van stated he did not wish to answer Deutsch's questions about his absences.383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproved by the personnel department could result indiscipline which might include suspension or termination.Respondent contends that absences which do not fallwithin that group of absences clearly identified as "ex-cused" in the contract are automatically unexcused. Thatcontention was refuted by Deutsch's admission that he hadthe authority to excuse absences and that that determina-tion was one of his main concerns in questioning Sullivanabout two of his three absences.General Counsel also argues that the evidence shows thatthe counseling sessions play a role in the disciplinary proce-dure and that they form a basis for disciplining an em-ployee. Again, the evidence supports General Counsel's po-sition.Several "warning letters" were received in evidencewhich indicated the warning was issued after a review ofthe employee's record showed the employee had been"counseled" on a number of occasions. Also, the recordindicates that on occasion a written record of absence coun-seling is retained in the employee's file, a file characterizedas a "disciplinary file" by Mr. Deutsch. Respondent con-tends that Weingarten is satisfied in those instances becauseDeutsch, knowing before the interview that a written recordof the interview would go into the employee's disciplinaryfile, would, on those occasions, provide union representa-tion for the employee. Such a practice demonstrates a mis-understanding of Weingarten. Weingarten is concernedwith the employee's, not the personnel manager's, expecta-tions. Regardless of what Deutsch expected of the inter-view, the issue is whether Sullivan, considering factors in-cluding Respondent's practice of phrasing warnings toindicate they were predicated on past counseling sessionsand occasionally retaining notations of counseling sessionsin disciplinary files, reasonably feared his interview couldlead to discipline.On the basis of the above facts and the record as a whole,I am convinced that it was Respondent's practice to con-sider past counseling sessions in determining whether totake more serious disciplinary measures, such as issuingwarnings. I am also convinced that on occasion, particu-larly when the counseling session was memorialized with awritten notation to the employee's discipline file, the coun-seling itself was considered a form of discipline.'I am also persuaded that other factors, including the for-mality of Deutsch's August 29 letter advising employees toreport to the personnel department following unexcused ab-sences, and the requirement that employees report to thepersonnel office, located in the main office building awayfrom the work area, contributed to a reasonable fear thatthe interview would result in discipline. The August 29 let-ter to employees was sent by certified mail, return receiptrequested. Sullivan testified that the Deutsch interview wasonly the second occasion on which he had been called intoa supervisor's office, and the other occasion was when hestarted to work for Respondent.Therefore, I find that Gary Sullivan reasonably fearedthe September 8 interview could result in discipline.The subsequent warning to Sullivan for not answeringDeutsch's questions during the interview also constitutes a4Cf. Certified Grocers of California, 227 NLRB 1211.violation since Sullivan was exercising his Section 7 rightsin not responding to the questions.'B. The Alleged Threat to SimmonsOn September 8, Gail Simmons was requested to repre-sent Gary Sullivan in Sullivan's absence interview. Sim-mons checked with his supervisor and was permitted to ac-company Sullivan. Thereafter, in a phone call withManager of Personnel Deutsch, Simmons was directed toreport to Deutsch to explain why he accompanied Sullivanto Deutsch's office. Deutsch told Simmons he would needunion representation.Respondent defends Deutsch's action by contending itwas necessary for Deutsch to select employees' union repre-sentatives in order to avoid work disruptions. However, theevidence is uncontested that Simmons sought and receivedpermission from his supervisor to accompany Sullivan.Simmons, by seeking to represent Sullivan, was exercis-ing protected Section 7 rights.6 Deutsch's direction to Sim-mons to report to his office to explain those actions violatesSection 8(a)(1). Deutsch's comment that Simmons wouldneed union representation which he (Deutsch) would fur-nish, a threat that additional disciplinary action may fol-low, is further violation of Section 8(a)( 1).C. The Alleged Unilateral ChangeBy Deutsch's August 29, 1978, letter to employees, Re-spondent changed from a policy of absence counseling byemployees' immediate supervisor to one of counseling bythe personnel department. The evidence reflects no occa-sion in which an employee was denied union representationupon request during an absence interview prior toDeutsch's announced change. However, followingDeutsch's letter, employees were, at least on occasion, de-nied union representation during those interviews. TheUnion was simply notified when Deutsch mailed letters toemployees on the date of the mailing and was not offeredan opportunity to bargain about this change in policy.In view of my findings above and the record as a whole,I find the change in absence counseling constitutes a unilat-eral change from the contractual provision regarding unionrepresentation at any stage of the disciplinary procedure.Respondent's action involves a mandatory subject of bar-gaining and violates Section 8(a)(5).WUpon the foregoing findings of fact and upon the entirerecord, I hereby make the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. Oil, Chemical and Atomic Workers InternationalUnion, Local 4-447. is a labor organization within themeaning of Section 2(5) of the Act.I Inrernarional Ladies' Garment Workers' Union, Upper South Department,AFL-CIO v. Quality Manufacture Company, 420 U.S. 276 (1975).1.L.G.W.U. v. Quality Mfg. Co., supra.'Alfred M. Lewis, Inc., 229 NLRB 757.384 GOOD HOPE REFINERIES3. By calling its employee to account for his efforts torepresent another employee and threatening its employeewith discipline for those efforts. Respondent has engaged inunfair labor practices within the meaning of Section 8(a)( )of the Act.4. By requiring its employee to participate in an inter-view which the employee reasonably anticipated could re-sult in his discipline, without union representation follow-ing the employee's request for representation. Respondenthas engaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5. By disciplining its employee for refusing to answerquestions absent union representation during an interviewin which he requested and was entitled to union representa-tion, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.6. By unilaterally changing its practice of absence coun-seling of employees, Respondent has engaged in unfair la-bor practices within the meaning of Section 8(a)(5) of theAct.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfair la-bor practices in violation of Section 8(a)( I) (3). and (5) ofthe Act. I shall recommend that it be ordered to cease anddesist therefrom and to take certain affirmative actions de-signed to effectuate the policies of the Act.[Recommended Order omitted from publication.]385